People v Garrett (2016 NY Slip Op 07411)





People v Garrett


2016 NY Slip Op 07411


Decided on November 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, Webber, JJ.


2164 483/13

[*1]The People of the State of New York, Respondent,
vCynthia Garrett, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Bruce D. Austern of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 7, 2013, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony drug offender, to a term of 2 years, with 2 years' postrelease supervision, unanimously affirmed.
Upon our review of the sealed affidavit in support of the search warrant application, we find that "the confidential informant existed," "the information from the informant provided ample basis to conclude that the informant had a basis for his or her knowledge," and "it further sufficed to establish probable cause" to search the apartment (People v Vasquez, 140 AD3d 571, 572 [1st Dept 2016] [internal quotation marks and citation omitted]).
We perceive no basis for reducing the term of postrelease
supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2016
CLERK